EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Anthony McCain, Registration No. 75,068 on 04/12/2022.
 	The title of the invention has been changed to the following: “METHODS AND INTERFACES FOR CONFIGURING AN ELECTRONIC DEVICE TO INITIATE PLAYBACK OF MEDIA”

Reasons for Allowance
 	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 11 and 12 as a whole.  
 	At best the prior arts of record, specifically, Kumar (US 2014/0181654) teaches a system for managing playback devices in zones using a controller; a user can navigate from a playback interface to a multizone interface for managing zones/playback devices e.g., see Kumar Figs. 10B-10C, [0116-0117]; selecting a zone in the multizone interface can cause the selected zone to play the current media and a corresponding queue i.e., additional, different media items e.g., see Kumar [0117-0120, 0124].  Reimann (US 2013/0080955) teaches a system for managing playback devices in zones using a controller; a user can navigate between sections of the system using a button i.e., between a zone section to a Now Playing section e.g., see Reimann [0081, 0087]; a user can select a zone and command that the zone and its devices play new media e.g., see [0087-0088]; each zone in the multizone interface can indicate and be playing different media e.g., see Reimann Fig. 7, [0081].  Munoz (US 2015/0242073) teaches a system for managing playback devices in zones using a controller; a user can shift freely between a multizone control interface and a now playing interface using tabs that are outside the respective interfaces e.g., see Munoz Figs. 7A-7C, [0017, 0020, 0073, 0075].  Lemmon (US 2015/0261493) teaches a system for managing playback devices in zones using a controller; a multizone interface may display multiple affordances representing different zones, where each affordance indicates a corresponding media item being played and includes controls for playing or pausing the corresponding media item e.g., see Fig. 7, [0069].  ComputerAdv (YouTube video by user ComputerAdv, “Sonos App Navigation & Menu on iPhone,” dated Aug. 3, 2015, downloaded at https://www.youtube.com/watch?v=Jhz9XvWQ204) teaches a phone-based application for controlling the Sonos sound system; a user can navigate freely between a multizone interface, a Now Playing interface and other interfaces; a user can restart paused media and expand it to new devices/zones e.g., see ComputerAdv 0:35-1:10, 7:00-7:30.  Triplett (US 2016/0026429) teaches a system for managing playback devices in zones using a controller; a user can view a first multizone interface with multiple media items playing for multiple zones; then select an affordance to move to a second multizone interface, where selecting a zone can cause one of the media items to be played on that zone and its corresponding devices; naturally, the one media item is different from at least one or more of the media items on the first interface e.g., see Triplett Figs. 10A-10B, col. 17, line 55 to col. 18, line 17.  Sanders (US 2013/0047084) teaches displaying a media library and controlling remote media items e.g., see Sanders Abstract. 

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 12 as a whole.

 	Thus, independent claims 1, 11 and 12 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143